Citation Nr: 1720615	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD), left knee.
 
2.  Entitlement to an initial rating in excess of 10 percent for DJD, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to June 1995 and November 2003 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a September 2008 rating decision, the RO granted service connection for bilateral knee disabilities and assigned each knee a 10 percent disability rating effective August 8, 2008 (the date of the claims).  In an August 2009 rating decision, the RO continued the 10 percent ratings for the Veteran's bilateral knee disabilities.  In September 2009, the Veteran filed a notice of disagreement (NOD) with the August 2009 rating decision.  The RO issued a statement of the case (SOC) in June 2011 and the Veteran filed a substantive appeal in July 2011. 

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of which is of record.  

In October 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  Although the Veteran's left knee disability results in pain, his arthritis has been manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct degrees of severity throughout the pendency of the claim.

2.  Although the Veteran's right knee disability results in pain, his arthritis has been manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct degrees of severity throughout the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §1155, 5107 (West 2016); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016). 

2.  The criteria for an initial rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §1155, 5107 (West 2016); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Briefly, the Veteran experienced an injury while on active duty in August 2004.  A VA examination in September 2008 resulted in an opinion that the Veteran's bilateral degenerative joint disease was causally related to the in-service injury, and service connection was accordingly granted in a September 2008 rating decision, with ratings assigned effective August 2008.  The Veteran appealed the assigned ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. §4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. §4.40. 

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. §4.71a, DC 5257 (2016).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating available under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. §4.71a (2016).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. §4.71a, DC 5260 (2016).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. §4.71a, DC 5261 (2016).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-2004 (September 17, 2004).

II.  Analysis

Historically, a September 2008 rating decision granted service connection for the Veteran's bilateral degenerative joint disease, and assigned a 10 percent rating for each knee.  The Veteran appealed the rating assigned.

The Veteran contends that his symptomatology related to his bilateral knee disability is more severe than currently rated.

The September 2008 VA examination report noted that the Veteran had flexion of the left knee to 130 degrees and flexion of the right knee to 130 degrees, with normal bilateral extension.  He was able to stand on his toes and heels without difficulty.  There was no objective evidence of pain following repetitive motion or additional limitations after repetitive motion. 

The Veteran's private treatment records reveal reports of bilateral knee pain.  A June 2010 private record noted a torn medial meniscus of his left knee, while a January 2011 private record indicated he experienced flare-ups once every 3 to 4 weeks for an approximate duration of 1 to 4 days.  He was advised to take off days for rest on a weekly basis.  The Veteran applied for leave pursuant to the Family and Medical Leave Act in January 2011. 

In May 2011, the Veteran was afforded a VA examination where he was noted to have normal gait and station and was able to stand on his toes and heels without difficulty, and squat without discomfort.  He had flexion of the left knee to 120 degrees and flexion of the right knee to 120 degrees, with normal bilateral extension.  No joint effusion was noted and there was no painful limitation with his range of motion.  

A July 2011 private treatment record noted that the Veteran was experiencing severe pain bilaterally, with pain worse in weight bearing positions while walking, standing and climbing stairs.  The private examiner also noted bilateral crepitus on motion.  See July 2011 private treatment record.

The December 2014 VA examination report revealed that he had flexion of the left knee to 120 degrees and flexion of the right knee to 120 degrees, with normal bilateral extension.  The Veteran was able to perform repetitive testing without additional functional loss.  The examiner further noted the Veteran did not suffer from instability or limitation of motion, and exhibited normal muscle strength.  The examiner opined that his bilateral knee disability did not have an impact on his work.  

Private treatment records in February and April 2015 indicated the Veteran's bilateral knee disability was severe enough to warrant joint replacement, with the condition characterized as "End stage osteoarthritis of bilateral knees."  See April 2015 private "Work/School Status Report."  

During his hearing, the Veteran testified that he experiences constant pain in both knees.  He stated that despite medication, he experiences a lot of swelling, pain, and popping, most significantly, upon standing.  See June 2015 hearing transcript.

In January 2016, the Veteran was afforded a subsequent exam following the Board's remand in an effort to clarify the conflicting private and VA medical opinions with regards to the impact of the Veteran's knee disability on his ability to work.  Upon examination, it was noted that the Veteran had flexion of the left knee to 120 degrees and flexion of the right knee to 120 degrees, with normal bilateral extension.  There was no objective finding of pain with repetition or functional loss of either knee, and he exhibited normal bilateral muscle strength.  While the Veteran demonstrated pain during flexion of his left knee, he otherwise presented as having no localized tenderness or pain, while his right knee presented as normal with regards to pain on motion.  The examiner opined that he could perform sedentary work.  

The preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating for right or left knee disabilities based on limitation of motion.

As noted, the Veteran had flexion of the left knee to 130 degrees and flexion of the right knee to 130 degrees in September 2008.  The Veteran was reevaluated in May 2011, October 2014, and January 2016.  On each of these occasions, he had flexion of the left knee to 120 degrees and flexion of the right knee to 120 degrees.  Such range of motion tests do not warrant a higher rating.  The Board is required to consider the Veteran's statements regarding functional loss and flare-ups.  The private treatment records are silent as to any limitation of motion during a period of flare-up.  Even considering the range of motion testing conducted by the VA examiners, his flexion of either knee has not been limited to 30 degrees, which is required for a higher rating.  At no point during the appeal period does the record reflect that the Veteran's flexion has been limited to 30 degrees or less, even during any flare-ups.

Lay statements from the Veteran report that he has current knee pain and that he has been prescribed a total knee replacement on both knees.  See July 2015 private medical opinion.  He also reports difficulty bending, walking and standing for long periods of time.  See FMLA leave application at p.91.  The Board finds that these reported symptoms are adequately considered in the currently assigned 10 percent ratings for the left and right knee disabilities.  Moreover, the January 2016 VA examiner stated that there was no objective evidence of functional loss due to flare-ups.  The evidence does not reflect functional impairment congruent with a higher rating for either the left or right knee.  Thus, the Board finds that the currently assigned 10 percent rating is appropriate, even after considering his functional limitations and flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered the possibility of separate ratings for limitation of extension.  Such rating is not warranted.  VA examination reports have consistently reported extension to 0 degrees, and in this regard, the Board understands this to mean there was full extension.  Thus, the Board finds that the preponderance of the evidence is against a finding that a separate rating for left or right knee limitation of extension is warranted.

A separate rating under diagnostic code 5257 is not warranted as the Veteran does not have recurrent subluxation or instability during the course of this appeal.  The Veteran occasionally walks with a cane and does not wear any knee braces.  See January 2016 VA examination.  Further, physical examinations of the Veteran revealed no instability during the pendency of the claim.  Moreover, a July 2011 private treatment record noted "good stability" of both knees, and each VA examination noted a stable knee with no laxity.  See May 2011, October 2014, and January 2016 VA examinations.

With regards to a rating under diagnostic codes 5258 and 5259, the record is silent as to any reports of locking or meniscus removal.  Thus, such diagnostic codes do not provide for a greater rating.  

The medical evidence is also negative for a diagnosis of ankylosis or genu recurvatum, precluding a rating under diagnostic codes 5256 and 5263.  The record is also silent for any complaints, treatments or diagnoses of an impairment of the tibia or fibula.  Thus, a rating under diagnostic code 5262 is not warranted.

Staged ratings are not appropriate in the instant case as the Veteran's symptomatology has not been more severe than currently assigned.


ORDER

A higher initial rating for left knee degenerative joint disease is denied.

A higher initial rating for right knee degenerative joint disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


